In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 15-285V
                                     Filed: March 24, 2017
                                      Not for Publication


*************************************
SHAWN ORGEL-OLSON,                          *
                                            *
              Petitioner,                   *
                                            *    Interim attorneys’ fees and costs
 v.                                         *    decision
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
                                            *
*************************************
Renee J. Gentry, Washington, DC, for petitioner.
Ryan D. Pyles, Washington, DC, for respondent.

MILLMAN, Special Master


          DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS 1

        On February 22, 2017, petitioner filed a supplemental application for interim attorneys’
fees and costs for the work done by his previous attorney, Mr. Homer, before he withdrew from the
case. Petitioner requests $4,216.00 in interim attorneys’ fees and $53.06 in interim attorneys’
costs, for a total request of $4,269.06. Respondent’s response to petitioner’s motion was due by
March 13, 2017, but respondent has not filed a response. Therefore, this matter is now ripe for
adjudication.


1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
        This is petitioner’s second motion for interim attorneys’ fees and costs. On November 17,
2016, the undersigned granted petitioner’s October 12, 2016 motion for interim attorneys’ fees and
costs and awarded petitioner $37,231.02. On November 29, 2016, the parties filed a joint notice
not to seek review of the undersigned’s November 17, 2016 decision.

        Based on her experience and review of the billing records submitted by petitioner, the
undersigned finds that petitioner’s interim attorneys’ fees and costs request is reasonable.
Accordingly, the undersigned awards $4,269.06, representing interim attorneys’ fees and costs.
The award shall be in the form of a check made payable jointly to petitioner and the Vaccine Injury
Clinic, George Washington University School of Law in the amount of $4,269.06.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2

IT IS SO ORDERED.


Dated: March 24, 2017                                                      s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2